PeaesoN, C. J.
His Honor assuming the evidence to be true, (about which it seems no question was made,) instructed the j ury that the receipt of the cotton by the defendant of the plaintiff, with an express promise on the part of the defendant that he would take care of the cotton for the plaintiff) constituted the relation of “ bailor and bailee.” There can be no doubt about that. His Honor further instructed the jury that a bailee is not allowed to dispute the title of his bailor and set up title in himself. This is familiar learning. The matter is too plain for discussion.
No error.
PeR CukiaM.
Judgment affirmed.